Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Status of Claims
Note: The amendment of April 11th 2022 has been considered.
Claims 31, 32, 34-42, 44, 46, 49-51, 54-57 and 59-74 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on April 11th 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/752,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 67, 72 and 73 are objected to as being allowable except for their dependency from claim 31.
Claims 67, 72 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31, 32, 34-42, 44, 46, 49-51, 54-57, 59-65, 68-71 and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolan et al., (US 2008/0268112) in view of NPL Proulx et al., “Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model” (from J. Agric. Food Chem. 54, pp. 1518-1522), Cox et al (US 5,213,829) and NPL Asgar et al., "Nonmeat Protein Alternatives as Meat Extenders and Meat Analogs" (from Comprehensive Reviews in Food Science and Food Safety Vol. 9).

Regarding claims 31, 32, 34-37, 44, 46, 51, 54-57, 59, 68-71 and 74: Rolan discloses of a ground meat analog comprising structural plant protein, which simulates ground beef comprising plant protein fibers aligned to simulate meat fibers (see Rolan abstract; paragraphs 20, 75-78 and 101-103). Rolan also discloses that before it is cooked, the ground meat analog mimics the color texture and/or aroma of raw meat, and after it is cooked, the ground meat analog mimics the color texture and/or aroma of cooked meat (see Rolan paragraphs 4 and 80-89), but fails to disclose of an isolated plant heme- iron-containing protein that is added to attain a color of raw meat when uncooked and the color of cooked meat when cooked; However, Proulx discloses of using the Heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods, such as tortillas, with hemed-iron (see Proulx abstract). Proulx also discloses that the leghemoglobin provided a stable source of iron, and since soy root nodules are not used in agriculture production, leghemoglobin is also readily available and provides value added product for soy producers (see Proulx bottom of right column on page 1521 to top left column on page 1522). In view of the fact that beef is a known source of iron, and since the product in Rolan is a  ground meat analog (see Rolan paragraphs 75-78 and 102), it would have been obvious to a skilled artisan to have modified Rolan and to have fortified the meat analog with leghemoglobin in order to provide the consumer with a meat analog with improved nutritional value as it is fortified with iron, and also with a meat analog that is nutritionally similar to real ground meat, and thus arrive at the claimed limitations.
As to the relative amount of the heme (i.e., iron containing compound) recited in claims 31, 32, 59 and 74: Proulx discloses of fortifying foods, such as tortillas, with 50ppm (i.e., 0.00005) of iron using blends comprised of 25%, 50% or 100% leghemoglobin isolated from soybean root nodules (see Proulx abstract; materials and methods on page 1519), where the total iron content of the leghemoglobin samples was about 1.7mg/g (i.e., 0.0017) (see Proulx bottom paragraph left column on page 1520 to top paragraph right column on page 1520). Accordingly, Proulx discloses of tortillas comprising about 3% (i.e, 0.00005/0.0017 ~ 3.0%),  1.5% (i.e., 0.00005/0.0017 x 50% ~ 1.5%), or 0.75% (i.e., 0.0005/0.0017 x 25% ~ 0.75%) leghemoglobin, which reads on the relative amounts of the heme-iron-containing protein recited in claims 31-33 and 59.
In the alternative, in view of the fact that the iron content of leghemoglobin is known, it would have been obvious to a skilled artisan to have modified the amount of leghemoglobin added in order to meet a desired level of iron fortification, and thus arrive at the claimed limitations.
As to the relative amounts of leghemoglobin recited in claims 34 and 57-58: Proulx discloses an example of fortifying food with about 3% leghemoglobin as the sole source of heme, and examples of fortifying food with 1.5%, or 0.75% leghemoglobin (see discussion above), but fails to disclose examples of fortifying food with leghemoglobin at the relative amounts recited in claims 34 and 57-58; However, in view of the fact that the iron content of leghemoglobin is known, it would have been obvious to a skilled artisan to have modified the amount of leghemoglobin added in order to meet a desired level of iron fortification, and thus arrive at the claimed limitations.
As to the DNA sequence recited in claims 57 and 59: In view of the fact that Proulx discloses of using the heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods, such as tortillas, with hemed-iron (see Proulx abstract) and since Applicant is using the same heme-iron containing globin (i.e., leghemoglobin) (see Specification paragraphs [0029] and [0045]), it is examiner’s position that the amino acid homology recited in claims 38-40 is inherently present in Rolan as modified by Proulx. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
In the alternative regarding the DNA sequence recited in claims 57 and 59: Applicant is putting the leghemoglobin DNA sequence limitations in claims 57-59 not to differentiate the effect of having leghemoglobin in a particular amount from other sources, but merely to give credence to where the source of the leghemoglobin. As such, it is examiner’s position that the DNA sequence recited in claims 57-59 do render the current limitations patentably distinct from the prior art.
As to the addition of the heme in an amount that colors the product to mimic the color of beef in its raw state and transitions to the color of beef in its cooked state during cooking as recited in claim 31: Rolan discloses of a ground meat analog comprising structural plant protein, which simulates ground beef (see Rolan abstract; paragraphs 20, 75-78 and 101-103) and Proulx discloses of using the Heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods with the readily available stable source of iron (i.e., hemed-iron) (see Proulx abstract; bottom of right column on page 1521 to top left column on page 1522), but fails to disclose adding the heme mimics the color of raw beef when uncooked and mimics the color of cooked beef when cooked; However, given the fact that Proulx discloses adding the heme-containing leghemoglobin to fortify the food at the same or similar amounts as the amounts recited in claims 32-33, and since the color of heme-containing composition is reddish, it is examiner’s position that the addition of the Heme-iron containing globin, leghemoglobin, to fortify the meat analog in Rolan will inherently provide a composition that mimic the color of beef in its raw state and transitions to the color of beef in its cooked state during cooking as recited in claim 31. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the fat from a non-animal source recited in claims 31 and 46: Rolan discloses of using wheat germ oil in the ground meat analog (see Rolan paragraph [0095]).
As to the fat replica recited in claim 31: Rolan fails to disclose fat tissue replica comprising non-animal proteins as recited in independent claim 31; However, Cox discloses using fat replica that is a gelled emulsion comprising a protein that approximate the physical organization of adipose tissue in meat and comprises non-animal proteins, which allows for a low fat meat replica (see Cox abstract; from column 3, line 67 to column 4, line 44). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Rolan and to have used the fat tissue replica from Cox in order to attain a low fat meat replica that closer resembles real meat, and thus arrive at the claimed limitations.
As to the insoluble carbohydrates recited in claim 31: Rolan discloses of using insoluble carbohydrate (i.e., soy cotyledon fiber) (see Rolan paragraphs [0034] and [0112]).
As to the non-animal protein content recited in claim 31: Rolan discloses that the ground meat analog comprises from 40% to 100% plant protein material (see Rolan paragraphs 24-25).
As to the sugar recited in claims 31 and 44: Rolan discloses that the ground meat analog comprises sugar, such as glucose (see Rolan paragraphs 21 and 35-37).
As to the amino acid recited in claim 31: Rolan discloses that the ground meat analog comprises the sulfur containing free amino acid L-Cysteine (see Rolan paragraph 29, example 8).
As to the absence of animal myoglobin recited in claim 31: Rolan discloses that the ground meat analog comprises structural plant protein and optionally animal protein from animal sources (e.g., meat, dairy) (see Rolan abstract; paragraphs 19-20). Since the desire to provide consumers with food products comprising only vegetable based without any animal based ingredients for dietary and/or religious reasons, is well known (see Asgar page 514, left column; page 520, right column), it would have been obvious to a skilled artisan at the time the invention was made to have modified Rolan and to have used myoglobin from non-animal sources in order to appeal to consumers who desire foods comprising non-animal ingredients, and thus arrive at the claims limitations.
Regarding claims 38-40: In view of the fact that Proulx discloses of using the heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods, such as tortillas, with hemed-iron (see Proulx abstract) and since Applicant is using the same heme-iron containing globin (i.e., leghemoglobin) (see Specification paragraphs [0029] and [0045]), it is examiner’s position that the amino acid homology recited in claims 38-40 is inherently present in Rolan as modified by Proulx. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 41-43: Rolan discloses that the ground meat analog comprises soybean protein isolate (see Rolan paragraph 27), but fails to disclose any of the isolated plant proteins recited in claims 41-43; However, Asgar discloses using conglycinins, which are one of the two major proteins in soybean, as food ingredients to impart desired textural properties to foods, such as meat extenders and meat analogs, as they are strong binders, emulsifiers with excellent hydrophobic interactions that are known to form soft, transparent gels (see Asgar page 515, left column; page 517, right column; page 523, left column). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Rolan and to have included conglycinins in the ground meat analog, as conglycinins are known to be strong binding agents with excellent hydrophobic interactions that impart stability and desired soft textures and thus arrive at the claim limitations.
Regarding the relative amounts of conglycinin recited in claim 43: in view of the fact that the stability and textural attributes imparted by conglycinins are known, it would have been obvious to a skilled artisan to have modified Rolan and to have included conglycinins to the desired extent to attain desired stability and textural results, and thus arrive at the claimed limitations.
Regarding claim 49: Rolan discloses of using a nucleotide (e.g., 5'-ribonucleotide) in the ground meat analog (see Rolan paragraph [0096]).
Regarding claim 50: In view of the fact that Rolan does not positively recite the inclusion of tofu, or that tofu is required in the ground meat analog, Rolan meets the claimed limitations.
Regarding claims 60-65: Rolan discloses of a ground meat analog comprising structural plant protein, which simulates ground beef (see Rolan abstract; paragraphs 20, 75-78 and 101-103) and Proulx discloses of using the Heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods with the readily available stable source of iron (i.e., hemed-iron) (see Proulx abstract; bottom of right column on page 1521 to top left column on page 1522), but fails to disclose adding the heme provides red/pink color when raw and pale tan/brown when cooked; However, given the fact that Proulx discloses adding the heme-containing leghemoglobin to fortify the food at the same or similar amounts as the amounts recited in claims 32-33, and since the color of heme-containing composition is redish, it is examiner’s position that the addition of the Heme-iron containing globin, leghemoglobin, to fortify the meat analog in Rolan will inherently provide a composition that renders red/pink color when raw and pale tan/brown when cooked. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claim 66 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rolan, Proulx, Cox and Asgar as applied to claims 31, 32, 34-42, 44, 46, 49-51, 54-57, 59-65, 68-71 and 74 above, and further in view of Baugher et al (US 4,098,913).

Regarding claim 66: Rolan discloses of using wheat germ oil in the ground meat analog (see Rolan paragraph [0095]), but fails to disclose an emulsion comprising 40%-80% of non-animal fat and 0.1%-5% of a protein; However, Baugher discloses of adding gelatinized fat particles to substitute fat products in order to attain textural benefits, whereas the gelatinized fat particles comprise 100 parts non-animal fat/oil and 4 to 10 parts of a gelling composition (i.e., a protein) (see Baugher abstract; from column 1, line 62 to column 3, line 57). Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to have modified Rolan and to have added gelatinized fat particles to the ground meat analog in order to attain textural benefits, and thus arrive at the claimed limitations.

Response to Arguments
Note: Upon final search, the Examiner found Cox et al., discloses fat tissue replica comprising fat gels that is assembled to approximate a physical organization of adipose tissue in meat and comprises non-animal proteins, as recited in independent claim 31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASSAF ZILBERING/           Examiner, Art Unit 1792